Citation Nr: 0927126	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability.

2.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
right knee disability.

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to service connection for residuals of hernia 
surgery (genitourinary disability).
9.  Entitlement to an increased rating for the residuals, 
status-post anterior cruciate ligament reconstruction, right 
knee, evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1992 to July 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO).

The record also shows that in its October 2007 rating 
decision, the RO denied an increased rating for a disability 
characterized as residuals, status-post anterior cruciate 
ligament reconstruction, right knee, evaluated as 10 percent 
disabling.  In his notice of disagreement received in 
November 2007, the Veteran alluded to his disagreement of the 
RO's determinations as to a bilateral knee disorder.  

The Veteran's communication constitutes a Notice of 
Disagreement as to the right knee rating, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, to ensure compliance with applicable law.  VA 
will notify the Veteran if further action is required on his 
part. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in April 
2009, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a left knee or back disability in service or for 
a number of years thereafter.  

2.  The current left knee and back disabilities are not shown 
to be caused or aggravated by service-connected disability.  

3.  The Veteran does not have a neck disability as a result 
of his military service.

4.  The Veteran does not have a bilateral shoulder disability 
as a result of his military service.

5.  The Veteran does not have a right ankle disability as a 
result of his military service.

6.  The Veteran does not have a bilateral hearing disability 
as a result of his military service.

7.  The Veteran does not have bilateral carpal tunnel 
syndrome as a result of his military service.

8.  The Veteran does not have residuals of a genitourinary 
disability as a result of his military service.
CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee or low back 
disability that is due to disease or injury that was incurred 
in or aggravated by active duty nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  

2.  The Veteran does not have a left knee or low back 
disability that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.310 (2008).  

3.  A neck disability was not incurred in or aggravated by 
service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

4.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

5.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

6.  A bilateral hearing disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

7.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

8.  A genitourinary disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in June 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection, to include on 
a secondary basis.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Apart from 
additional private evidence added to the claims file after 
the June 2007 letter, the Veteran has not responded to the 
RO's inquiries.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the July 2007 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  During the April 2009 
hearing, the Veteran alluded to having received treatment by 
"TRICARE," a military services medical provider.  Although 
he alluded to a TRICARE physician opining that several of his 
orthopedic disorders were secondary to a service-connected 
right knee disorder, records obtained do not support his 
report, and a subsequent VA medical examination conducted by 
a VA physician with review of the Veteran's claims folder has 
resulted in findings of no such connection.  The examinations 
were conducted under the VCAA, which also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination of the 
knees, back, and neck was conducted in November 2008.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

Although no nexus opinion has been obtained in this case 
with respect to the other service connection issues on 
appeal, none is needed.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence on file of a shoulder, ankle, 
hearing, carpal tunnel syndrome, or genitourinary condition 
that emanates from service, and as noted above, the Veteran 
has been advised to provide this evidence.  Wamhoff v. Brown, 
8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  The law provides in 
this regard that a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 
Consequently, the Veteran has not presented evidence 
indicating a nexus between a current condition and 
service.  Thus, there exists no reasonable possibility 
that a VA examination would result in findings favorable 
to the Veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his April 2009 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.103 (2007).  

Analyses of the Claims

The Veteran seeks service connection for multiple 
disabilities, to include in some cases, on a secondary basis.  
The Veteran was service connected for right knee disability 
by rating decision in January 2003, for which he was assigned 
a 10 percent rating effective in July 2001.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In the case of arthritis, service connection may be granted 
if such disorder is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records show multiple 
treatment records involving the right knee.  He incurred a 
left ankle sprain playing basketball in January 1994.  X-rays 
were taken of the right ankle by mistake, which showed soft 
tissue swelling about the lateral malleolus and a possible 
"chip" fracture.  While examining the knees in January 
1997, it was reported that the left knee was negative for 
Lachman's and Drawer signs.  It was noted that the medial 
collateral ligament had a lax quad end point.  The Veteran 
underwent a vasectomy in August 2000.

LDS Hospital records for April 2003 reveal that the Veteran 
underwent inguinal exploration of the left testicle and 
excisional biopsy of an epididymal mass.  The diagnosis was 
left epididymal mass, benign old blood clot.  It was reported 
on medical evaluation at the time that a review of systems, 
which included the ears, neck, back, and extremities, was 
negative.

VA records dated from May to July 2007 reveal lumbar back 
strain, internal derangement of the knee, and shoulder pain.  

A VA orthopedic evaluation was conducted in November 2008.  
The examiner diagnosed left knee strain with mild 
degenerative joint disease, lumbar strain with degenerative 
disc disease, and cervical strain.  X-rays showed 
degenerative disc disease of the low back and neck and 
osteoarthritis of the left knee.  After review of the claims 
files and examination of the Veteran, the examiner concluded 
that it was less likely than not that the Veteran's left 
knee, neck, back, and status-post hernia residuals were 
causally related to service.  The examiner was at a loss to 
explain either the cervical and lumbar strains or the left 
knee arthritis as being secondary to the service-connected 
right knee, given the Veteran's basically normal gait and 
ease of movement during the evaluation, and concluded that 
these disabilities were not as likely as not due to the right 
knee.  The examiner also concluded that the testicular 
disability shown in 2003 was three years after his service 
vasectomy and was not at least as likely as not related to 
the service vasectomy.

The above evidence reveals that the Veteran did not have any 
pertinent disability in service or within a year of service 
discharge; that the initial medical evidence of a relevant 
disability was not until several years after service 
discharge; and that there is no medical nexus opinion on file 
in favor of any of the claims, including on a secondary 
basis.

Based on the above, the Board concludes that the Veteran does 
not currently have a left knee disability, a low back 
disability, a neck disability, a bilateral shoulder 
disability, a right ankle disability, bilateral hearing loss, 
bilateral carpal tunnel syndrome, or a genitourinary 
disability as a result of service; therefore, service 
connection is not warranted for a left knee disability, a low 
back disability, a neck disability, a bilateral shoulder 
disability, a right ankle disability, bilateral hearing loss, 
bilateral carpal tunnel syndrome, or a genitourinary 
disability.

The Board has considered the Veteran's hearing testimony and 
his written statements.  However, a lay person without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter including 
diagnoses, or linking any of his current medical conditions 
to service or to any service-connected disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As noted above, the Veteran was apprised of the 
need for such competent medical evidence and has not provided 
such information.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for the disabilities at issue and the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a right ankle disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for a genitourinary disability is denied.


REMAND

As noted, the Veteran filed a notice of disagreement relative 
to the rating decision denying an increased rating for a 
right knee disorder.  Because the filing of a notice of 
disagreement initiates appellate review, the claim pertaining 
to an increased rating for the residuals of a left fibula 
fracture must be remanded for the preparation of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the claim is REMANDED for the following:

After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the 
RO/AMC should issue to the Veteran a 
Statement of the Case which addresses 
the Veteran's claim for an increased 
rating for a right knee disorder. The 
RO/AMC should furnish the Veteran 
with appropriate notice as to the 
appeal process. Following issuance of 
the Statement of the Case, the RO 
should conduct any further appellate 
proceedings as are established by 
relevant statute, regulation and 
precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


